VANCE, Commissioner.
In this action for injunctive relief against the fiscal court, three members of the court attempted as individuals to defend the action. The motion to dismiss filed by them was overruled and a default judgment granting injunctive relief was entered.
The fiscal court has not appealed the judgment but the same three members who attempted to defend the action in the trial court as individuals now attempt an appeal as individuals.
Acting in an individual capacity they had no right to defend the action on behalf of the fiscal court or to appeal from the judgment entered.
The judgment stands affirmed.
All concur.